SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). 2011: Net Income of R$ 33.3 billion Rio de Janeiro, February 9 th , 2012 – Petróleo Brasileiro S.A. - Petrobras discloses its consolidated results for the fourth quarter and for the 2011 fiscal year, according to international financial reporting standards (IFRS). The Company’s net income in 2011 was R$ 33.3 billion (R$ 2.55 per share) 5% lower than its 2010 net income of R$ 35.2 billion (R$ 3.57 per share). Gross profit was R$ 77.2 billion in 2011, 1% higher than its 2010 gross profit of (R$ 76.2 billion). Despite higher domestic sales of 6% as compared to 2010, notably higher sales of diesel oil (+9%), gasoline (+24%) and Jet Fuel (+12%), higher operating expenses and higher purchase costs of oil and imports of oil products, contributed for the lower figures. In the segmented result, higher oil prices and output in 2011 affected the result of the Exploration & Production (E&P) segment. However, the Supply segment was negatively affected because of higher oil prices. Net Income per segment (R$ million) 1 Segments Exploration & Production 40,594 29,691 Supply (9,955) 3,729 Other Segments 6,076 3,746 Includes intersegment transactions that are eliminated for calculating the Company’s profit Excluding Corporate Segment Investments in 2011 totaled R$ 73 billion, of which most went to the E&P (47%) and Supply (37%) segments. Cash flow from operating activities continued to be the main source of financing of investments and reached R$ 56 billion for the year. Furthermore, the Company announces that its 2012 Annual Business Plan of R$ 87,545 million was approved. The table below shows planned investment amounts per segment. Annual Business Plan Segments Investments R$ Million % Exploration & Production 41,838 47,8% Supply 33,010 38% Gas & Energy 4,400 5,0% International 4,161 4,8% Distribution 1,361 1,6% Biofuels 1,339 1,5% Corporate 1,436 1,6% TOTAL 87,545 100% www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A. – PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 Este documento pode conter previsões segundo o significado da Seção 27A da Lei de Valores Mobiliários de 1933, conforme alterada (Lei de Valores Mobiliários), e Seção 21E da lei de Negociação de Valores Mobiliários de 1934, conforme alterada (Lei de Negociação) que refletem apenas expectativas dos administradores da Companhia. Os termos “antecipa”, “acredita”, “espera”, “prevê”, “pretende”, “planeja”, “projeta”, “objetiva”, “deverá”, bem como outros termos similares, visam a identificar tais previsões, as quais, evidentemente, envolvem riscos ou incertezas previstos ou não pela Companhia. Portanto, os resultados futuros das operações da Companhia podem diferir das atuais expectativas, e o leitor não deve se basear exclusivamente nas informações aqui contidas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 9, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
